 



Exhibit 10.1
GENERAL RELEASE AND SEVERANCE AGREEMENT
This General Release and Severance Agreement (the “Agreement”) is between James
Wicker (“Executive”), 2600 Lakeview Court, Prosper, Texas 75078 and Dynamex Inc.
(“Dynamex”). The Effective Date of this Agreement is the day it is signed by
Executive (“Effective Date”).
Section 1. Resignation from Employment
1.1 Executive is resigning his employment with Dynamex effective July 5, 2006
(the “Termination Date”). After this date, Executive shall not accrue nor shall
he be eligible or entitled to accrue or vest any additional benefits, including
auto allowance, 401K contributions, retirement benefits or vacation benefits, to
which he may previously have been eligible or entitled and that are made
available to Dynamex employees from time to time or which were provided to
Executive during his employment with Dynamex. No later than the sixth day after
the Termination Date, Dynamex will issue a check to Executive for all work
performed through the Termination Date as well as payment for his accrued but
unused vacation time.
1.2 In consideration for the release of all claims and other agreements by
Executive provided for herein, Dynamex agrees to pay Executive Two Hundred
Thousand Dollars and no/100 ($200,000.00) (“Severance Payment”). The total
Severance Payment will be paid out to Executive over a period of 12 months in 12
equal installments and will be subject to all applicable payroll withholdings.
The first payment shall be made on or before the 28th day of July, 2006 after
Executive executes this Agreement. Thereafter, the remaining payments shall be
made on or before the 15th day of each remaining month. Executive acknowledges
and agrees that the Severance Payment is new and separate consideration and is
above and beyond any amounts to which he may have previously been entitled.
1.3 In exchange for consideration set forth in Section 1.2 above, Executive
hereby fully and finally waives and releases and agrees to indemnify and hold
harmless Dynamex (including all parents, subsidiaries, and affiliated entities),
its shareholders, directors, officers, principals, vice-principals, partners,
employees, agents, legal counsel and other legal representatives of every kind
(collectively the “Released Parties”) from and with respect to any and all
claims, actions, demands, and/or causes of action, of whatever kind or
character, whether now known or unknown, arising from, relating to, or in any
way connected with Executive’s employment or the termination thereof or any
other, facts or events occurring on or before the Effective Date of this
Agreement. Executive agrees that this Agreement specifically includes, without
limitation, a release and waiver of any personal injury claims, negligence
claims, contractual claims (express or implied), claims to the Company’s
goodwill and Confidential Information (as defined below in Section 2.1(f.)),
claims as to the enforceability of the restrictions and covenants set forth in
Section 2. below (including any claim that the restrictions are overbroad or not
supported by sufficient consideration), wrongful discharge claims, and claims of
discrimination, retaliation and harassment of every possible kind, including but
not limited to, claims on the basis of race, color, sex, national origin,
religion, disability, or any other statute, regulation or ordinance, including
but not limited to the Texas and U.S. Constitutions, the Texas Commission on
Human Rights Act, the Texas Payday Act, the Texas Workers Compensation Act,
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991, the Americans With Disabilities Act, the Fair Labor Standards Act, the
Family Medical Leave Act, the Employee Retirement Income Security Act of 1974
(“ERISA”), the Sarbanes-Oxley Act of 2002 and/or the Consolidated Omnibus
Reconciliation Act (“COBRA”) and any related attorney’s fees and costs claims,
if any, that he may have against Released Parties.

 



--------------------------------------------------------------------------------



 



1.5 Executive waives and releases the Released Parties from any claims that this
Agreement was procured by fraud or signed under duress or coercion so as to make
the Agreement not binding. Executive is not relying upon any representations by
the Released Parties legal counsel in deciding to enter into this Agreement.
Executive understands and agrees that by signing this Agreement he is giving up
the right to pursue any legal claims that he may have against the Released
Parties. Provided, nothing in this provision of the Agreement shall be construed
to prohibit Executive from filing a charge or complaint with the Equal
Employment Commission or equivalent state agency or from participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or equivalent state agency. However, Dynamex will assert all such
claims have been released in a final binding settlement.
1.6 Executive agrees that any and all sums paid or to be paid to him pursuant to
Section 1.2 will be forfeited and all sums previously paid will become
immediately due and payable to Dynamex and that Dynamex will have no further
obligations to Executive under Section 1.2 in the event that Executive asserts
any claim, demand or cause of action, including any cause of action for
indemnity and contribution or third-party action, arising out of, resulting
from, or in any way related to any of the claims or potential claims encompassed
within this Agreement, or any action to set aside, invalidate or avoid this
Agreement, except as a result of the Company’s breach of this Agreement.
Executive further agrees that Dynamex may cease payments and will have no
further obligations to Executive under Section 1.2 in the event that Executive
violates any of the restrictions set forth in Section 2 below. Executive further
agrees that a breach of the covenant set forth in Section 1.3 will entitle
Dynamex and its successors and assigns to a full recovery in an action for
damages, including, but not limited to, recovery of its or their costs, expenses
and attorneys’ fees for investigation, prosecution or defense of any action
brought in breach of this covenant. Such recovery of monies shall not otherwise
affect the enforceability of this Agreement or of other individual promises
contained in this Agreement.
1.7 Internal Reporting Matters. Executive further agrees to provide Dynamex,
prior to July 21, 2006, a written declaration in the form set forth in
Attachment A, that Executive has reported to the President and Chief Executive
Officer of Dynamex any and all material, outstanding operations- or
compliance-related issues, if any, of which he was aware as of the Termination
Date, regardless of whether such issues are the subject of an internal or
external investigation, complaint, charge, claim or suit at the time of the
execution of the declaration. Executive further declares, represents and
warrants that as of the Termination Date he has not provided information, caused
information to be provided or otherwise assisted in any investigation regarding
any conduct that the Executive reasonably believes would constitute a violation
of 18 U.S.C. §§ 1341, 1343, 1344 or 1348, any rule or regulation of the
Securities and Exchange Commission or any provision or federal law relating to
fraud against shareholders, that he has not filed, caused to be filed, testified
participated in or otherwise assisted in a proceeding filed or about to be filed
relating to an alleged violation of 18 U.S.C. §§ 1341, 1343, 1344 or 1348, any
rule or regulation of the Securities and Exchange Commission or any provision or
federal law relating to fraud against shareholders, and that the Company has not
in any way discharged, demoted, suspended, threatened, harassed or in any other
manner discriminated against the Executive in the terms and conditions of
employment because of any actual, alleged or perceived act done by the Executive
with respect to the foregoing.
1.8 Post-Termination Assistance to the Company. Executive agrees to cooperate
with the Dynamex in the handling or defense of any legal claims or disputes
related to his past association and/or employment with the Dynamex. Executive
will make himself reasonably available to Dynamex in connection with any pending
or threatened claims or charges against Dynamex, will provide information
requested by Dynamex in a truthful and complete manner without the need for
subpoena, and will, upon reasonable notice, attend any legal proceeding at which
his presence is

 



--------------------------------------------------------------------------------



 



needed by Dynamex without the need for subpoena; provided, however, that both
parties will cooperate in an effort to avoid schedule conflicts, and Dynamex
will assist Executive in bringing any conflicting obligations to the attention
of the applicable court in an effort to accommodate same. Dynamex agrees to pay
Executive for any reasonable travel, telephone, photocopy and other
out-of-pocket expenses incurred as a result of any requests made of him by
Dynamex under this Section. Nothing herein shall give Dynamex the right to
control or dictate the content of any testimony given by Executive, or any
documents produced by him, pursuant to subpoena or other lawful process, it
being understood that Executive shall provide all information lawfully required
of him and shall testify truthfully. Executive also agrees to be reasonably
available to Dynamex Executive Management for the next 60 days. The provisions
of this Section shall not apply to any action brought under this Agreement.
1.9 Subpoenas. In the event that a subpoena or other lawful process is properly
served upon Executive requiring production or disclosure of Dynamex information
or documents, regardless of whether Confidential or Privileged as defined below,
Executive shall promptly notify the Company, in writing, and provide it with
copies of any subpoena or other process served upon him. Executive shall
thereafter make such documents available to the Company for inspection and
copying at a reasonable time and place designated by the Company prior to their
production. In the event that the subpoena or other process requires testimony
or statements from Executive, Executive agrees to meet, telephonically or in
person, with attorneys or agents designated by the Company, at a time and place
designated by the Company and prior to the testimony, for the purpose of
discussing such testimony.
Section 2. Non-Competition, Non-Disclosure and Non-Solicitation
2.1 Executive agrees as follows:

  a.   Restriction on Disclosure of Information and Interference with Goodwill.
Executive agrees that he will not use or disclose any Dynamex Confidential
Information or Privileged Information that he obtained during his employment
with Dynamex for the benefit of any person or entity other than Dynamex unless
expressly authorized to do so by Dynamex or compelled to do so by law through
court order, legally binding subpoena, or comparable requirement. In the event
disclosure of Confidential or Privileged Information is compelled by law,
Executive will give Dynamex written notice as soon as possible under the
circumstances and will take all steps reasonably available to him to protect
against unnecessary disclosure. Unless otherwise prohibited by applicable law,
the restrictions on use and/or disclosure of Confidential Information provided
for herein will continue in effect for as long as Dynamex maintains the
information as confidential, which will be presumed to be a period of at least
three years unless Executive can show otherwise. The restrictions on the use
and/or disclosure of Privileged Information will continue in effect
indefinitely.     b.   Restriction on Interfering with Employee Relationships.
Executive agrees that, for a period of 12 months after the Termination Date and
with respect to individuals who are employed by Dynamex on the Termination Date
or who were employed by Dynamex during the 12-month period preceding the
Termination Date, Executive will not (i) either directly or indirectly, hire,
call on, solicit, or take away, or attempt to call on, solicit or take away any
employees or officers of Dynamex, or encourage any employees or officers of
Dynamex to terminate their relationship with Dynamex, or (ii) assist any other
party, either directly or indirectly, to hire, call on, solicit, or take away,
or attempt to call on, solicit or take

 



--------------------------------------------------------------------------------



 



      away any employees or officers of Dynamex, or encourage any employees or
officers of Dynamex to terminate their relationship with Dynamex.

  c.   Non-Solicitation of Customers. Executive agrees that for a period of
12 months after the Termination Date, within any markets in which Dynamex has
ongoing customer relationships, Executive will not (i) either directly or
indirectly, hire, call on, solicit, or take away, or attempt to call on, solicit
or take away any customers of Dynamex, or encourage any customers of Dynamex to
terminate their relationship with Dynamex, (ii) assist any other party, either
directly or indirectly, to hire, call on, solicit, or take away, or attempt to
call on, solicit or take away any customers of Dynamex, or encourage any
customers of Dynamex to terminate their relationship with Dynamex, or
(iii) interfere with any ongoing business relationship that Dynamex has with any
established national or regional customer as of the Resignation Date, or with
any prospective national or regional customer with whom Dynamex had made
proposals within the 12 months preceding the Resignation Date.     d.  
Restriction on Competition. Executive agrees that for a period of 12 months
after the Termination Date, Executive will not, as an employee or an independent
contractor, consultant, business owner or sole proprietor, in a position
identical or substantially similar to the functional position that Executive
held with Dynamex during the 12 months prior to his resignation, conduct
business that is directly competitive with the Business of Dynamex or any other
activities so similar in nature or purpose to those of Company that they would
displace business opportunities, customers, or beneficial contractors of
Dynamex. The parties agree that the following is a non-exclusive list of
regional or national competitors that are directly competitive with the business
of Dynamex: Velocity Express, Consolidated Delivery & Logistics, Ensenda, Big
Dog Logistic and their affiliates.     e.   Non-Disparagement. Executive agrees
that he shall not make any statements to any third parties that disparage the
business of Dynamex or its parent company, affiliates, officers, directors, or
employees, except that this provision shall not, and is not intended to in any
way, restrict or prohibit Executive from providing truthful testimony or
information to any governmental agency or court of competent jurisdiction.    
f.   Definitions. As used herein, “Business of Dynamex” shall be defined as same
day transportation and distribution solutions involving but not limited to the
following services: air and ground, same day point-to-point on-demand; air and
ground scheduled same day delivery; same day local and regional distribution;
and private fleet outsourcing. “Confidential Information” shall be defined as
methods, processes, formulae, compositions, systems, techniques, technology,
independent contractor lists, employee lists, inventions, machines, computer
programs and research projects, and business information including customer
lists, pricing data, sources of supply, financial data, marketing materials,
production materials, plans, drawings, blueprints, reports, manuals,
correspondence, and all other materials and all copies thereof relating in any
way to the Company’s business, or in any way obtained by Executive during the
course of his employment or consulting work. “Privileged Information” as used
herein is information protected from disclosure by law by virtue of the attorney
client privilege, the attorney work product doctrine, the investigative
privilege, the self-critical analysis privilege, or any other applicable
privilege under state or federal law.

 



--------------------------------------------------------------------------------



 



Section 3. Notice.
3.1 Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or three days after it is sent by registered or certified
mail, postage prepaid, or one day after it is sent by a reputable overnight
courier (next day service), and, in each case, addressed as follows: To
Executive, at the address appearing at the beginning of this Agreement, and to
Dynamex at 1870 Crown Drive, Dallas, Texas 75234, Attention: Doris Oloton.
Section 4. Miscellaneous.
4.1 Survival of Covenants. The existence of any claim or cause of action of
Executive against Dynamex whether predicated on this Agreement or otherwise
shall not constitute a defense to the enforcement by Dynamex of the restrictions
incorporated in Section 2. In the event that Executive violates any of the time
limited restrictions in Section 2 above, the time periods of the restrictions,
provided for in Section 2 (including its subparts) shall be extended by one day
for each day Executive failed to comply with the restriction at issue unless
otherwise prohibited by law.
4.2 Remedies.
     a. In the event of breach or threatened breach by Executive of any
provision of Section 2 (including its subparts) hereof, Dynamex shall be
entitled to (i) injunctive relief by temporary restraining order, temporary
injunction, and/or permanent injunction, (ii) recovery of all attorney’s fees
and costs incurred by Dynamex in obtaining such relief, and (iii) any other
legal and equitable relief to which it may be entitled, including any and all
monetary damages which Dynamex may incur as a result of said breach or
threatened breach. An agreed amount for the bond to be posted is One Thousand
Dollars ($1,000.00) if Dynamex seeks an injunction.
     b. Employee understands and agrees that the Non-competition, Nondisclosure
and Non-solicitation terms in Section 2—which include Executive’s promise not to
work for a competitor (Section 2.1(d.)), not to disclose the Company’s
Confidential and/or Privileged Information (Section 2.1(a.)), and not to solicit
Company employees or customers (Sections 2.1(b.) and 2.1(c.))—are material terms
of this Agreement and that the Company would not pay the Executive the Severance
Payment provided for in Section 1.2 but for Executive’s agreement to adhere to
the terms set forth in Section 2. Executive’s receipt of the Severance Payment
under this Agreement is dependent and contingent on his compliance with the
Non-competition, Nondisclosure and Non-solicitation terms in Section 2.
Executive acknowledges and agrees that irreparable harm would result from any
breach by Executive of the covenants contained in Section 2 and that monetary
damages alone would not provide the Company with adequate relief for any such
breach. Accordingly, the parties agree that injunctive relief, including a
temporary restraining order and preliminary and permanent injunction, in favor
of the Company would be proper. In addition, Executive agrees that, should
Executive breach any of the covenants contained in Section 2, the Company shall
be entitled, in addition to any other relief that may be directed by a court of
competent jurisdiction, to the following:
     i. prompt return by Executive to the Company of all consideration received
hereunder; and

 



--------------------------------------------------------------------------------



 



     ii. immediate cessation of any obligation to make any remaining payments
under Section 1.2; and
     iii. payment to the Company of all of its actual attorneys’ fees and costs
incurred in such an action, suit or other proceeding, including all appeals or
petitions therefrom, if the Company is the prevailing party.
4.3 Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal, or unenforceable had not been
contained herein. If the restrictions provided for in this Agreement are deemed
unenforceable as written, the parties expressly authorize the court to revise,
delete, or add to the restrictions contained in this Agreement to the extent
necessary to enforce the intent of the parties and to provide Dynamex’ goodwill,
confidential information, and other business interests with effective
protection.
4.4 Waiver, Modification, and Integration. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by any party. This instrument contains the
entire agreement between the parties concerning the matters covered in it. This
Agreement may not be modified, altered or amended except by written agreement of
all the parties hereto or by court order.
4.5 Governing Law. This Agreement and all amendments thereof shall, in all
respects, be governed by and construed and enforced in accordance with the
internal laws (without regard to principles of conflicts of law) of the State of
Texas. With the exception of actions proceeding under Section 4.3 herein, any
controversy or claim arising out of this Agreement shall be settled exclusively
and finally by arbitration in Dallas, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect.
Judgment upon the award rendered by the arbitrator may be entered in, and
enforced by, any court having jurisdiction thereof.
4.6 No Admission. The parties agree that neither the offer of, nor the execution
of, this Agreement will be construed as an admission of wrongdoing by anyone.
Instead, this Agreement is to be construed solely as a reflection of the
parties’ desire to facilitate a peaceful separation of employment and to ensure
there are no unresolved issues between them.
ACCEPTED AND AGREED:

                  DYNAMEX INC.       JAMES WICKER:
 
               
By:
  /s/ Richard K. McClelland       By:   /s/ James Wicker
 
               
 
  Richard K. McClelland
President and Chief Executive Officer           James Wicker Dated: July 10,
2006       Dated: July 10, 2006

 



--------------------------------------------------------------------------------



 



NOTICE TO EXECUTIVE
     It may be beneficial for you to consult with an attorney or other advisors
prior to executing the attached Agreement because it will affect your legal
rights. If you accept the terms of the Agreement, it must be signed by you and
returned to the Dynamex.
ACKNOWLEDGMENT OF RECEIPT
     I acknowledge that I received on July ___, 2006, a proposed agreement
between Dynamex and myself (“Agreement”). The Agreement includes a proposed
release by me of all claims against Dynamex, if any, that I may have. I
understand that I have 10 days to consider the Agreement I understand that the
purpose of the Agreement is to ensure that there are no unresolved legal issues
between the parties, and it is not an admission of fault by any party.

            JAMES WICKER:
    Dated: July 10, 2006  By:   /s/ James Wicker         James Wicker           

 



--------------------------------------------------------------------------------



 



         

DECLARATION OF JAMES H. WICKER, III
     1. My name is James H. Wicker, III. I am over the age of eighteen (18) and
am fully competent to make this Declaration, which is based upon my personal
knowledge.
     2. I am currently employed as President, Dynamex U.S.
     3. Except as set forth below, there are no material, outstanding
compliance-related issues of which I am aware for Dynamex Inc. that I have not
reported to the President and Chief Executive Officer of Dynamex Inc. as of the
date of the signing of this declaration.
     DESCRIPTION OF MATTERS, IF ANY:
     (Additional matters may be listed on an attached sheet, as necessary)
     I hereby swear or affirm, under penalty of perjury, that the foregoing
statements are true and correct.

                Dated: July 10, 2006  By:   /s/ James Wicker         James
Wicker             

 